Title: From George Washington to Orange County Lieutenant, Henry Fitzhugh, and John Spotswood, 25 June 1757
From: Washington, George
To: Orange County Lieutenant,Spotswood, John,Fitzhugh, Henry



   [Fort Loudoun, 25 June 1757]

   Copy of Letters to the County Lts of Orange, Stafford and Spotsylvania-counties.
   Gentlemen,
As the Governor informs me, that in consequence of the intelligence we received of the Enemys motions, he had ordered up a third of the Militia of several counties, amongst which yours are included. I send this to acquaint you, that I have received a subsequent account, by which it appears, that they bring no train of artillery, and that they have taken the Ray’s-town-road; which make it probable they will bend their chief force against Pennsylvania[.] This I have acquainted the Governor; and I imagine he will countermand the order for marching the Militia, as they may not immediately be wanted. I am &c.

G:W.
Fort Loudoun June 25th 1757.   

